DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
1.	Applicant’s election without traverse of Species X in the reply filed on 10/6/22 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

2.	Claims 2 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
3.	Claims 2 and 16 recite the limitation "the one of the first and second conductive adhesive layers" in claims 2 and 16.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13, 15, 16, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application No. 2019/0165207 Kim et al.
4.	Referring to claim 1, Kim et al. teaches a light emitting device, comprising: a first light emitting stack, (Figures 1A-C #LE1), a second light emitting stack, (Figures 1A-C #LE2), and a third light emitting stack, (Figures 1A-C #LE3), each including a first conductivity type semiconductor layer and a second conductivity type semiconductor layer; a first adhesive layer bonding, (Figures 1A-C #108 & 114 & Paragraphs 0143 and 0200-0201), the first light emitting stack, (Figures 1A-C #LE1), and the second light emitting stack, (Figures 1A-C #LE2), and a second adhesive layer bonding, (Figures 1A-C #142 & 134 & Paragraphs 0143, 0151, and 0200-0201), the second light emitting stack, (Figures 1A-C #LE2), and the third light emitting stack, (Figures 1A-C #LE3), wherein: the second light emitting stack, (Figures 1A-C #LE2), is disposed between the first light emitting stack, (Figures 1A-C #LE1), and the third light emitting stack, (Figures 1A-C #LE3); and one of the first adhesive layer, (Figures 1A-C #114 & Paragraph 0143), and the second adhesive layer, (Figures 1A-C #134 & Paragraphs 0143 & 0151), is optically clear and connects adjacent light emitting stacks.
5. 	Referring to claim 2, Kim et al. teaches a light emitting device of claim 1, wherein the one of the first and second conductive adhesive layers that is optically clear and connecting adjacent light emitting stacks includes indium tin oxide (ITO), (Figures 1A-C #108 & 142 and Paragraphs 0200-0201).
6. 	Referring to claim 3, Kim et al. teaches a light emitting device of claim 1, wherein the first, (Figures 1A-C #LE1), second, (Figures 1A-C #LE2), and third, (Figures 1A-C #LE3), light emitting stacks are configured to emit red light, blue light, and green light, respectively, (Paragraph 0037).
7. 	Referring to claim 4, Kim et al. teaches a light emitting device of claim 1, further comprising: a first connection electrode, (Figures 1A-C #170 and Paragraph 0181), electrically connected to the first light emitting stack, (Figures 1A-C #LE1), a second connection electrode, (Figures 1A-C #172 and Paragraph 0181), electrically connected to the second light emitting stack, (Figures 1A-C #LE2); a third connection electrode, (Figures 1A-C #174 and Paragraph 0181), electrically connected to the third light emitting stack, (Figures 1A-C #LE3); and a fourth connection electrode, (Figures 1A-C #176 and Paragraph 0181 and 0200-0201), commonly electrically connected to the first, (Figures 1A-C #LE1), second, (Figures 1A-C #LE2), and third, (Figures 1A-C #LE3), light emitting stacks.
8. 	Referring to claim 5, Kim et al. teaches a light emitting device of claim 4, wherein the fourth connection electrode is electrically connected to the adjacent light emitting stacks through the one of the first adhesive layer and the second adhesive layer, (Figures 1A-C #108, 122, & 142 & Paragraphs 0143, 0151, and 0200-0201), that is optically clear and electrically connecting the adjacent light emitting stacks, (Figures 1A-C #176 and Paragraph 0169, 0181, and 0200-0201 ITO).
9. 	Referring to claim 6, Kim et al. teaches a light emitting device of claim 5, wherein: the fourth connection electrode, (Figures 1A-C #176 and Paragraph 0181 and 0200-0201), is commonly electrically connected to the first conductivity type semiconductor layers of the first, (Figures 1A-C #102 electrically connected via #104 & 106 & Paragraph 0141), second, (Figures 1A-C #128 electrically connected via #124 & 126 & Paragraph 0147), and third, (Figures 1A-C #148 electrically connected via #144 & 146 & Paragraph 0156), light emitting stacks; and the first conductivity type semiconductor layers comprise n-type semiconductor layers.
10. 	Referring to claim 7, Kim et al. teaches a light emitting device of claim 5, wherein: the fourth connection electrode, (Figures 1A-C #176 and Paragraph 0181 and 0200-0201), is commonly electrically connected to the second conductivity type semiconductor layers of the first, (Figures 1A-C #106 & Paragraph 0141), second, (Figures 1A-C #124 & Paragraph 0147), and third, (Figures 1A-C #144 & Paragraph 0156), light emitting stacks; and the second conductivity type semiconductor layers comprise p-type semiconductor layers.
11. 	Referring to claim 8, Kim et al. teaches a light emitting device of claim 4, further comprising a protection layer, (Figures 1A-C #PVT1), surrounding at least portions of the first, second, third, and fourth connection electrodes, (Figures 1A-C #170, 172, 174, & 176).
12. 	Referring to claim 9, Kim et al. teaches a light emitting device of claim 8, wherein: the protection layer includes an epoxy molding compound or a polyimide film, (Figures 1A-C #PVT1 AND Paragraph 0176); and an upper surface of the protection layer is substantially flush, (the limitation substantially flush is read in its broadest manner and not limited to flush),  with upper surfaces of the first, second, third, and fourth connection electrodes, (Figures 1A-C #170, 172, 174, & 176).
13. 	Referring to claim 10, Kim et al. teaches a light emitting device of claim 1, further comprising a substrate disposed adjacent to the third light emitting stack, (Paragraph 0031).
14. 	Referring to claim 11, Kim et al. teaches a light emitting device, comprising: a first light emitting stack, (Figures 1A-C #LE3), a second light emitting stack, (Figures 1A-C #LE2), and a third light emitting stack, (Figures 1A-C #LE1), each including a first conductivity type semiconductor layer and a second conductivity type semiconductor layer; a first adhesive layer, (Figures 1A-C #142 & 134 & Paragraphs 0143, 0151, and 0200-0201), bonding the first light emitting stack, (Figures 1A-C #LE3), and the second light emitting stack, (Figures 1A-C #LE2); a second adhesive layer, (Figures 1A-C #108 & 114 & Paragraphs 0143 and 0200-0201), bonding the second light emitting stack, (Figures 1A-C #LE2), and the third light emitting stack, (Figures 1A-C #LE1); a first insulation layer, (Figures 1A-C #ISL), covering the first, (Figures 1A-C #LE3), second, (Figures 1A-C #LE2), and third light emitting stacks, (Figures 1A-C #LE1); and first, (Figures 1A-C #164), second, (Figures 1A-C #162), third, (Figures 1A-C #160), and fourth, (Figures 1A-C #166), pads disposed on the first insulation layer, (Figures 1A-C #ISL), wherein: the first conductivity type semiconductor layers of the second, (Figures 1A-C #122), and third, (Figures 1A-C #106), light emitting stacks are interposed between the second conductivity type semiconductor layers of the second, (Figures 1A-C #126), and third, (Figures 1A-C #102), light emitting stacks; the first insulation layer, (Figures 1A-C #ISL), includes a contact hole, (Figures 1A-C area expose from #ISL where #152 is), exposing both of the first conductivity type semiconductor layer of the second light emitting stack, (Figures 1A-C #122), and the first conductivity type semiconductor layer of the third light emitting stack, (Figures 1A-C #106); and the fourth pad, (Figures 1A-C #166), is electrically connected to the first conductivity type semiconductor layers of the second, (Figures 1A-C #122), and third, (Figures 1A-C #106), light emitting stacks through the contact hole, (Figures 1A-C area expose from #ISL where #152 is).
15. 	Referring to claim 12, Kim et al. teaches a light emitting device of claim 11, wherein: the first pad, (Figures 1A-C #164), is electrically connected to the second conductivity type semiconductor layer of the first light emitting stack, (Figures 1A-C #146), through the first insulation layer, (Figures 1A-C #ISL), the second pad, (Figures 1A-C #162), is electrically connected to the second conductivity type semiconductor layer of the second light emitting stack, (Figures 1A-C #126), through the first insulation layer, (Figures 1A-C #ISL); the third pad, (Figures 1A-C #160), is electrically connected to the second conductivity type semiconductor layer of the third light emitting stack, (Figures 1A-C #102), through the first insulation layer, (Figures 1A-C #ISL); and the fourth pad, (Figures 1A-C #166), is electrically connected to the first conductivity type semiconductor layer of the first light emitting stack, (Figures 1A-C #142), through the first insulation layer, (Figures 1A-C #ISL).
16. 	Referring to claim 13, Kim et al. teaches a light emitting device of claim 12, further comprising: a second insulation layer, (Figures 1A-C #PVT1), covering the first, (Figures 1A-C #164), second, (Figures 1A-C #162), third, (Figures 1A-C #160), and fourth, (Figures 1A-C #166), pads and having through holes exposing the first, (Figures 1A-C #164), second, (Figures 1A-C #162), third, (Figures 1A-C #160), and fourth, (Figures 1A-C #166), pads; and , (Figures 1A-C #174), second, (Figures 1A-C #172), third, (Figures 1A-C #170), and fourth, (Figures 1A-C #176), connection electrodes disposed on the second insulation layer, (Figures 1A-C #PVT1), and electrically connected to the first, (Figures 1A-C #164), second, (Figures 1A-C #162), third, (Figures 1A-C #160), and fourth, (Figures 1A-C #166), pads through the through holes of the second insulation layer, (Figures 1A-C #PVT1), respectively. 
17. 	Referring to claim 15, Kim et al. teaches a display apparatus, comprising: a display substrate; a plurality of light emitting devices disposed on the display substrate, at least one of the light emitting device comprises: a first light emitting stack, (Figures 1A-C #LE1), a second light emitting stacks, (Figures 1A-C #LE2), and a third light emitting stack, (Figures 1A-C #LE3), each including a first conductivity type semiconductor layer and a second conductivity type semiconductor layer, a first adhesive layer bonding, (Figures 1A-C #108 & 114 & Paragraphs 0143 and 0200-0201), the first light emitting stack, (Figures 1A-C #LE1), and the second light emitting stack, (Figures 1A-C #LE2), and a second adhesive layer bonding, (Figures 1A-C #142 & 134 & Paragraphs 0143, 0151, and 0200-0201), the second light emitting stack, (Figures 1A-C #LE2), and the third light emitting stack, (Figures 1A-C #LE3); and a molding layer, (Figures 1A-C #PVT1), covering side surfaces of the light emitting devices, wherein: the second light emitting stack, (Figures 1A-C #LE2), is disposed between the first light emitting stack, (Figures 1A-C #LE1), and the third light emitting stack, (Figures 1A-C #LE3); and one of the first adhesive layer, (Figures 1A-C #108 & 114 & Paragraphs 0143 and 0200-0201), and the second adhesive layer, (Figures 1A-C #142 & 134 & Paragraphs 0143, 0151, and 0200-0201), is optically clear and connects adjacent light emitting stacks.
18.	Referring to claim 16, Kim et al. teaches a display apparatus of claim 15, wherein the one of the first and second conductive adhesive layers that is optically clear and connecting adjacent light emitting stacks conductive adhesive layer includes indium tin oxide (ITO), (Figures 1A-C #108 & 142 and Paragraphs 0200-0201).
19. 	Referring to claim 19, Kim et al. teaches a display apparatus, comprising: a display substrate; a plurality of light emitting devices disposed on the display substrate, (Paragraphs 0011-0013), at least one of the light emitting devices including the light emitting device of claim 1; and a molding layer, (Figures 1A-C #PVT1), covering side surfaces of the light emitting devices, (Figures 1A-C).
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
20.	Claims 14, 17, 18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
21.	The prior art teaches the claimed matter in the rejections above, but is silent with respect to the above teachings in combination with a light emitting device of claim 13, further comprising a protection layer surrounding at least portions of the first, second, third, and fourth connection electrodes; a display apparatus of claim 15, further comprising: a first connection electrode electrically connected to the first light emitting stack; a second connection electrode electrically connected to the second light emitting stack; a third connection electrode electrically connected to the third light emitting stack; and a fourth connection electrode commonly electrically connected to the first, second, and third light emitting stacks, wherein the fourth connection electrode is electrically connected to the adjacent light emitting stacks through the one of the first adhesive layer and the second adhesive layer that is optically clear and connecting the adjacent light emitting stacks; and/or a display apparatus of claim 19, further comprising: a second insulation layer covering the first, second, third, and fourth pads and having through holes exposing the first, second, third, and fourth pads; and first, second, third, and fourth connection electrodes disposed on the second insulation layer and electrically connected to the first, second, third, and fourth pads through the through holes of the second insulation layer, respectively. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR A MANDALA whose telephone number is (571)272-1918.  The examiner can normally be reached on M-Th 8-6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/VICTOR A MANDALA/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        12/14/22